Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-14-00363-CV

 Augustine NWABUISI, Rose Nwabuisi, Resource Health Services, Inc. d/b/a Resource Home
                   Health Services, Inc., and Resource Care Corp.,
                                      Appellants

                                             v.

                                 Dana D. MOHAMMADI,
                                         Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-05341
                     Honorable Solomon Casseb, III, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

      In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION.

       We order that appellee Dana D. Mohammadi recover her costs of appeal from appellants
Augustine Nwabuisi, Rose Nwabuisi, Resource Health Services, Inc. d/b/a Resource Home Health
Services, Inc., and Resource Care Corp.

       SIGNED July 29, 2015.


                                              _____________________________
                                              Marialyn Barnard, Justice